Mr. Justice O’Connor delivered the opinion of the court. 8. Tender, § 20*—when hill offering to pay into court amount found due sufficient tender. An averment in a bill seeking relief against notes alleged to be usurious, which alleges that complainant is ready and willing and offers to pay whatever amount the court may find to be due, is a sufficient tender of such amount to enable complainant to maintain his bill. 9. Equity, § 263*—when supplemental hill will not aid original hill. Where a bill fails to state grounds for relief the defect cannot be cured by a supplemental bill, for the reason that the office of a supplemental bill is to bring before the court matters which have taken place since the bill was filed. 10. Injunction, § 13*—when preliminary injunction will issue to prevent disposal of usurious notes. A bill praying relief against usurious notes which alleged that such notes were not yet due and that defendant threatened and at the time the bill was filed was about to dispose of some of the notes, and in which a sufficient tender was made to pay the amount legally due on the notes against which relief is sought, held to entitle complainant to a preliminary injunction. 11. Equity, § 344*—when hill should not he dismissed for want of equity. Where a bill, with its amendments and a supplemental bill, stated grounds for relief and also entitled complainant to a preliminary injunction, a degree dissolving such injunction and dismissing the bill for want of equity held erroneous.